NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 30 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ELVA GARCIA,                                     No. 13-35406

              Plaintiff - Appellant,             D.C. No. 2:12-cv-03064-RMP

 v.
                                                 MEMORANDUM*
CINTAS CORPORATION NO. 3, a
Nevada corporation,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Washington
             Rosanna Malouf Peterson, Chief District Judge, Presiding

                       Argued and Submitted April 10, 2015
                               Seattle, Washington

Before: HAWKINS, RAWLINSON, and CALLAHAN, Circuit Judges.

      Plaintiff-Appellant Elva Garcia appeals the district court’s grant of summary

judgment dismissing her claim for failure to accommodate her disability under

Revised Code of Washington § 49.60.180. Because the parties are familiar with

the facts and procedural history, we do not restate them except as necessary to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
explain our decision. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1.     To give proper notice of an injury requiring an accommodation, the

plaintiff must either show that the condition substantially limited her, or produce

medical documentation that working without an accommodation would aggravate

the impairment until it became substantially limiting. Wash. Rev. Code §

49.60.040(7)(d); Johnson v. Chevron U.S.A., Inc., 244 P.3d 438, 444 (Wash. Ct.

App. 2010). Although Garcia injured her wrist in August 2011, she told Cintas

that she was pain-free in early November 2011, if not later, and thus she was not

substantially limited by her condition at that time. Moreover, she produced no

medical documentation that her condition would be aggravated by working in the

First Sort position. Accordingly, her prior injury in August 2011 and her statement

in mid-November that she could only do the First Sort position for about two

weeks did not provide sufficient notice of any disability requiring accommodation

in late November or early December 2011.

      Garcia’s deposition testimony and declaration are also insufficient to raise a

genuine issue of material fact as to whether Cintas had a duty to accommodate

Garcia’s wrist condition in November 2011. Her deposition testimony is

ambiguous and inconsistent as to when and what she told her supervisor about her

wrist. Construed in the light most favorable to Garcia, her testimony and later-


                                          2
filed declaration indicate that Garcia may have generally complained of pain and

asked whether Cintas had found someone to replace her at First Sort, neither of

which is sufficient to provide notice of a need for accommodation. See Hume v.

Am. Disposal Co., 880 P.2d 988, 996 (Wash. 1994). Moreover, there is no

indication that Garcia missed any work due to her wrist condition, or that her

ability to complete her job assignments was compromised until January 2012. Id.

Every other piece of evidence, including her own statements to her doctor and to a

state agency, shows that she did not notify Cintas that she had a substantially

limiting condition until the end of December 2011 or the beginning of January

2012. No duty to accommodate arose until January 3, 2012, when Garcia informed

Cintas she could no longer work at the First Sort position due to her wrist

condition.

      2.     An employee is not entitled to her preferred accommodation, and an

employer is not required to provide a medically unnecessary accommodation. Hill

v. BCTI Income Fund-I, 23 P.3d 440, 452–53 (Wash. 2001), overruled on other

grounds by McClarty v. Totem Elec., 137 P.3d 844 (Wash. 2006); Pulcino v. Fed.

Express Corp., 9 P.3d 787, 795 (Wash. 2000), overruled on other grounds by

McClarty, 137 P.3d 844. Although the parties agree that Cintas had proper notice

of the need to accommodate Garcia’s wrist condition in January 2012, Garcia does


                                          3
not dispute that she was physically capable of working on the First Sort position

with one hand without aggravating her wrist. Moreover, she refused to attempt

Cintas’ proposed accommodations and became hostile in response to the proposals.

The district court did not err in determining that Cintas provided a reasonable

accommodation.

      AFFIRMED.




                                         4